Case 1:18-cv-00042-KJM Document 58 Filed 12/19/18 Page 1 of 7         PageID #: 1002




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

Ohana Military Communities, LLC
                              )               1:18-CV-00042-KJM
and Forest City Residential   )
Management, LLC,              )
                              )               FIRST AMENDED RULE 16
             Plaintiffs,      )               SCHEDULING ORDER
                              )
      vs.                     )
                              )
Cara Barber,                  )
                              )
             Defendant.       )
_____________________________ )

            FIRST AMENDED RULE 16 SCHEDULING ORDER

      A telephone conference was held on December 19, 2018, before the Honorable

Kenneth J. Mansfield, United States Magistrate Judge. Appearing at the conference

were Randall C. Whattoff, Esq., Bradford F.K. Bliss, Esq., Terrence M. Revere, Esq.

and Patrick Kyle Smith, Esq.

      Pursuant to Fed. R. Civ. P. 16(e) and LR 16.3, the Court enters this scheduling

conference order:

TRIAL AND PRETRIAL CONFERENCE SCHEDULING:

1.    JURY trial in this matter will commence before the Honorable Kenneth J.

Mansfield, United States Magistrate Judge on June 12, 2019, at 9:00 a.m.
Case 1:18-cv-00042-KJM Document 58 Filed 12/19/18 Page 2 of 7           PageID #: 1003




2.    A final pretrial conference shall be held on April 30, 2019, at 9:45 a.m. before

the Honorable Kenneth J. Mansfield, United States Magistrate Judge.

3.    (RESERVED)

4.    Pursuant to LR 16.6, each party herein shall serve and file a separate final

pretrial statement by April 23, 2019.

MOTIONS:

5.    All motions to join additional parties or to amend the pleadings shall be filed

by November 9, 2018.

6.    Other non-dispositive motions, except for motions in limine and discovery

motions, shall be filed by March 13, 2019.

7.    Dispositive motions shall be filed by January 23, 2019.

8.    Motions in limine shall be filed by May 21, 2019.

Any opposition memorandum to a motion in limine shall be filed by May 28, 2019.

DISCOVERY:

9.    Unless and until otherwise ordered by the Court, the parties shall follow the

discovery plan agreed to by the parties herein pursuant to Fed. R. Civ. P. 26(f).

10.   (RESERVED)

11.   Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall disclose to each other

party the identity and written report of any person who may be used at trial to present

                                          2
Case 1:18-cv-00042-KJM Document 58 Filed 12/19/18 Page 3 of 7         PageID #: 1004




expert evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. The

disclosures pursuant to this paragraph shall be according to the following schedule:

      a.     Plaintiffs shall comply by December 10, 2018.

      b.     Defendant shall comply by January 23, 2019.

Disclosure of the identity and written report of any person who may be called solely

to contradict or rebut the evidence of a witness identified by another party pursuant

to subparagraphs a and b hereinabove shall occur within thirty (30) days after the

disclosure by the other party.

12.   Pursuant to Fed. R. Civ. P. 16(b)(3) and LR 16.2(a)(6), the discovery deadline

shall be April 12, 2019. Unless otherwise permitted by the Court, all discovery

pursuant to Federal Rules of Civil Procedure, Rules 26 through 37 inclusive must be

completed by the discovery deadline. Unless otherwise permitted by the Court, all

discovery motions and conferences made or requested pursuant to Federal Rules of

Civil Procedure, Rules 26 through 37 inclusive of LR 26.1, 26.2 37.1 shall be heard

no later than thirty (30) days prior to the discovery deadline.

SETTLEMENT:

13.   A settlement conference shall be held on March 15, 2019, at 10:30 a.m. before

the Honorable Kenneth J. Mansfield, United States Magistrate Judge.




                                           3
Case 1:18-cv-00042-KJM Document 58 Filed 12/19/18 Page 4 of 7           PageID #: 1005




14.   Each party shall deliver to the presiding Magistrate Judge a confidential

settlement conference statement by March 8, 2019. The parties are directed to LR

16.5(b) for the requirements of the confidential settlement conference statement.

15.   The parties shall exchange written settlement offers and meet and confer to

discuss settlement before the date on which settlement conference statements are due.

TRIAL SUBMISSIONS:

      JURY ISSUES:

16.   The parties shall prepare in writing and submit to the Court any special voir

dire inquiries they wish the judge to ask the jury panel.

17.   The parties shall confer in advance of trial for the purpose of preparing an

agreed upon special verdict form, if a special verdict form is to be requested. The

agreed upon special verdict form shall be submitted to the Court. In the event of

disagreement, the parties shall submit all proposed special verdict forms to the Court.

18.   The parties shall confer in advance of trial for the purpose of preparing an

agreed upon concise statement of the case that may be read by the trial judge to the

jury during voir dire. The agreed upon concise statement of the case shall be

submitted to the Court. In the event of disagreement, the parties shall submit all

proposed concise statements of the case to the Court.




                                          4
Case 1:18-cv-00042-KJM Document 58 Filed 12/19/18 Page 5 of 7                PageID #: 1006




19.      Jury instructions shall be prepared in accordance with LR 51.1 and submitted

to the Court.

20.      All submissions to the Court required by paragraphs 16, 17, 18 and 19 shall be

made by May 28, 2019.

         WITNESSES:

21.      By May 21, 2019, each party shall serve and file a final comprehensive witness

list indicating the identity of each witness that the party will call at trial and describing

concisely the substance of the testimony to be given and the estimated time required

for the testimony of the witness on direct examination.

22.      The parties shall make arrangements to schedule the attendance of witnesses at

trial so that the case can proceed with all due expedition and without any unnecessary

delay.

23.         The party presenting evidence at trial shall give notice to the other party the

day before of the names of the witnesses who will be called to testify the next day and

the order in which the witnesses will be called.

         EXHIBITS:

24.      By May 14, 2019, the parties shall premark for identification all exhibits and

shall exchange or, when appropriate, make available for inspection all exhibits to be

offered, other than for impeachment or rebuttal, and all demonstrative aids to be used

at trial.

                                               5
Case 1:18-cv-00042-KJM Document 58 Filed 12/19/18 Page 6 of 7          PageID #: 1007




25.   The parties shall meet and confer regarding possible stipulations to the

authenticity and admissibility of proposed exhibits by May 21, 2019.

26.   By May 28, 2019 the parties shall file any objections to the admissibility of

exhibits. Copies of any exhibits to which objections are made shall be attached to the

objections.

27.   The original set of exhibits and two copies (all in binders) and a list of all

exhibits shall be submitted to the Court the Thursday before trial.

      DEPOSITIONS:

28a. By May 21, 2019, the parties shall serve and file statements designating

excerpts from depositions (specifying the witness and page and line referred to) to be

used at trial other than for impeachment or rebuttal.

 b.   Statements counter-designating other portions of depositions or any objections

to the use of depositions shall be served and filed by May 28, 2019.

//

//

//

//

//

//


                                          6
Case 1:18-cv-00042-KJM Document 58 Filed 12/19/18 Page 7 of 7            PageID #: 1008




      TRIAL BRIEFS:

29.   By May 28, 2019, each party shall serve and file a trial brief on all significant

disputed issues of law, including foreseeable procedural and evidentiary issues, setting

forth briefly the party's position and the supporting arguments and authorities. 30.

      (RESERVED)

OTHER MATTERS: None

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, December 19, 2018.




                             Kenneth J. Mansfield
                             United States Magistrate Judge




Ohana Military Communities, LLC and Forest City Residential Management, LLC vs. Cara
Barber; 1:18-CV-00042-KJM; First Amended Rule 16 Scheduling Order


                                            7
